Citation Nr: 0325402	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  03-03 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a hiatal hernia.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypothyroidism.

3.  Entitlement to an evaluation in excess of 10 percent for 
incomplete paralysis of the left ulnar nerve.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from April 1943 to June 1946, 
June 1950 to June 1953, and December 1955 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
RO that denied the veteran's claims for increased ratings for 
a hiatal hernia, hyperthyroidism, and incomplete paralysis of 
the left ulnar nerve.  In September 2003, the Board granted 
the veteran's motion to have his case advanced on the Board's 
docket.   

REMAND

VA is required to provide specific notice to claimants as to 
the evidence needed to substantiate their claims, what 
evidence they are responsible for obtaining, and what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The time limit for submitting necessary evidence is generally 
one year.  38 U.S.C.A. § 5103(b) (West 2002); PVA v. 
Secretary, Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).

The veteran has not yet received the required notice.

The veteran underwent a VA examination to evaluate his 
hypothyroidism and hiatal hernia.  However, the examiner did 
not have access to the veteran's claims folder.  The examiner 
did not comment on the presence or absence of many of the 
symptoms listed in the criteria for increased ratings for 
hypothyroidism, and hiatal hernia.  38 C.F.R. § 4.119, 
Diagnostic Code 7903; 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2002).

Accordingly, the Board is required to REMAND this case for 
the following:

1.  The RO should provide the veteran 
with a VCAA notice letter that complies 
with the requirements of 38 U.S.C.A. 
§ 5103, and PVA v. Secretary.

2.  The RO should provide the veteran VA 
examinations to evaluate the current 
severity of his hypothyroidism and hiatal 
hernia.  The examiners should review the 
claims folder and note such review in the 
examination reports.

With regard to hypothyroidism, the 
examiner should note whether that 
condition is manifested by cold 
intolerance, muscular weakness, 
cardiovascular involvement, mental 
disturbance (such as slowing of thought, 
dementia, or depression); bradycardia 
(heart beat of less than 60 beats per 
minute), sleepiness, weight gain, or 
constipation.

With regard to the hiatal hernia, the 
examiner should note whether that 
condition is manifested by pain, 
vomiting, material weigh loss, 
hematemisis, melena, anemia, or symptoms 
productive of severe or considerable 
impairment of health.

3.  Thereafter, the RO should 
readjudicate the veteran's claims, and 
issue a supplemental statement of the 
case as to those issues that remain 
denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




